ELLETT, Justice
(concurring in the result) :
I concur in the result reached in the main opinion but wish to elaborate on it.
The motion to dismiss became a motion for summary judgment when the court permitted affidavits to be filed in support thereof. The Rules of Civil Procedure were adopted for the purpose of preventing dismissal of suits for technical failures, and in such cases the dismissal should not be permitted unless an opportunity is given to amend. I, therefore, do not think that this case should be dismissed because of any failure to state a cause of action.
If a defendant wants more specific information regarding a claim against him, he can secure it by moving for a more definite statement as provided for in Rule 12(e), U.R.C.P., or by demanding answers to interrogatories pursuant to Ride 33, U.R.C.P.
However, under the pleadings and affidavits filed in this case, I am convinced that the plaintiff is not entitled to recover, and so I concur in reversing the trial court.